    CASE 0:20-cv-01302-WMW-DTS Document 1-2 Filed 06/02/20 Page 1 of 1




                     Civil Cover Sheet Attachment A
(c) Attorneys (Firm Name, Address, and Telephone Number)
Kevin C. Riach (#0389277)
Dulce J. Foster (#0285419)
Pari I. McGarraugh (#0395524)
Jacob P. Harris (#0399255)
FREDRIKSON & BYRON, P.A.
200 South Sixth Street, Suite 4000
Minneapolis, MN 55402-1425
Telephone: 612.492.7000
kriach@fredlaw.com
dfoster@fredlaw.com
pmcgarraugh@fredlaw.com
jharris@fredlaw.com

Adam W. Hansen (#0391704)
APOLLO LAW LLC
333 Washington Avenue North, Suite 300
Minneapolis, MN 55401
Telephone: 612.927.2969
adam@apollo-law.com

Teresa Nelson (#269736)
AMERICAN CIVIL LIBERTIES UNION OF MINNESOTA
P.O. Box 14720
Minneapolis, MN 55414
Telephone: 651.529.1692
tnelson@aclu-mn.org

DEFENDANTS:
City of Minneapolis; Minneapolis Chief of Police Medaria Arradondo in his individual and
official capacity; Minneapolis Police Lieutenant Robert Kroll, in his individual and official
capacity; Minnesota Department of Public Safety Commissioner John Harrington, in his
individual and official capacity, Minnesota State Patrol Colonel Matthew Langer, in his
individual and official capacity; and John Does 1-2, in their individual and official
capacities
